Citation Nr: 0210682	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  02-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for residual burn scars of the face.

2.  Entitlement to a compensable disability evaluation for 
residuals of second degree burn scars of the arms.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from June 1953 to June 1956.

By rating action dated in May 1957, service connection was 
granted for a facial scar, and a 10 percent disability rating 
was assigned.  Service connection was also granted for 
residuals of second degree burn scars of both arms, and a 
noncompensable disability rating was assigned.

The veteran filed a claim for increased disability ratings 
for his service-connected burn scars in May 1998.  A 
September 1999 VA rating decision denied a disability rating 
in excess of 10 percent for residuals of burn scars.  In 
January 2000, the veteran disagreed with the September 1999 
rating decision with regards to the issue of entitlement to a 
rating in excess of 10 percent for burn scars and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
April 2002. 

The veteran presented personal testimony before the 
undersigned at a Travel Board hearing in June 2002.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  The veteran's residual burn scars of the face do not 
result in more than moderate disfigurement.

2.  The veteran's residuals of second degree burn scars of 
the arms are currently manifested by a large second degree 
burn scar of the left arm.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's residuals of burn scars of the face 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

2. The criteria for a 10 percent rating for the veteran's 
residuals of second degree burn scars of the arms have been 
met.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. §§  
4.7, 4.118, Diagnostic Code 7802 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 10 percent for his 
service-connected residual burn scars of the face.  In 
addition, he is seeking a compensable evaluation for 
residuals of second degree burn scars to the upper 
extremities.  

In the interest of clarity, after reviewing generally 
applicable law and regulations, the Board will separately 
discuss the issues on appeal.  


Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,l620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.


(i.) Notice 

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1999 rating decision of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in the March 2002 
statement of the case, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims. 

The Board finds that the foregoing information provided to 
the veteran effectively satisfies the requirements of 38 
U.S.C.A. § 5103 in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence. The veteran's service 
medical records are included in the claims file, as are 
private medical records.  In addition, the veteran was 
afforded VA examinations in July 1998 and in April 1999.  All 
known and available medical records have been obtained and 
are associated with the veteran's claims file.  The veteran 
does not appear to contend otherwise.  

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran provided testimony at 
a travel board hearing in June 2002.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West Supp. 2002); 38 C.F.R. Part 4 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  In cases 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Specific schedular criteria

The veteran is currently assigned a 10 percent disability 
rating for residual burn scars of the face under the 
provisions of Diagnostic Code 7800, 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001), which pertain to disfiguring 
scars of the head, face, or neck.  He is currently assigned a 
noncompensable disability rating for residuals of second 
degree burn scars to the upper extremities under the 
provisions of Diagnostic Code 7802, 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2001), which pertain to scars related 
to second degree burns.

During the pendency of the veteran's claim, the VA regulation 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended.  See 67 Fed. Reg. 49,596 (July 31, 2002).  The 
change in the regulation, however, is effective August 30, 
2002, which for all practical purposes is coincident with the 
issuance of this decision. 

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 7104(c) (West 1991); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999). 
The reverse is not true with respect to application of former 
schedular criteria prospectively.    

(i.)  Diagnostic Code 7800

Under the criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight.  A 10 percent 
rating is assigned when such scars are moderate and 
disfiguring. A severe scar warrants a 30 percent evaluation, 
especially if it produces a marked or unsightly deformity of 
the eyelid, lip, or auricle.  A complete or exceptionally 
repugnant deformity on one side of the face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

The Board notes that words such as "moderate" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
Third College Edition (1988), 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id. at 828.  In any event, rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2001).  

After August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  scar 
five or more inches (13 or more centimeters) in length, scar 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  

Under the revised criteria for Diagnostic Code 7800 
[disfigurement of head, face, or neck], a 10 percent rating 
is warranted when there is one characteristic of 
disfigurement.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, a 30 percent 
disability rating is warranted.  A 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207. See 67 Fed. Reg. 49,596 (July 31, 2002).

The Board must first address whether the current or revised 
rating criteria should be applied.  See Karnas, discussed 
above; see also VAOPGCPREC 3-2000.

The Board finds that the new regulations would not be more 
favorable to the veteran's claim because they have more 
specific standards for evaluating skin disabilities.   A 
rating in excess of 10 percent under the new criteria for 
Diagnostic Code 7800 requires that the veteran have 
disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement.  In the veteran's 
case, as will be discussed in detail below, although the July 
1998 VA examination report indicates that the veteran has a 
mild keloid formation on his face, the evidence does not 
demonstrate him to have gross distortion or asymmetry of one 
feature or paired set of features, nor does he experience at 
least two of the characteristics of disfigurement. 

Therefore, Board finds that the former schedular criteria in 
effect prior to August 30, 2002 are more favorable to the 
veteran because the revised criteria contain more rigorous 
and specific standards for evaluating skin disabilities, 
which are not met in this case.  For these reasons, the 
regulations in effect prior to August 30, 2002 will be 
applied.

(ii.)  Diagnostic Code 7802

Under the criteria in effect prior to August 30, 2002, 
Diagnostic Code 7802 provides for 10 percent disability 
evaluation when the veteran has second degree burn scars 
areas approximating one square foot (0.1 meter square).  
38 C.F.R. § 4.118, Diagnostic Code 7802.   [The Board notes 
that 1 square foot is 144 square inches].

Under the revised criteria for Diagnostic Code 7802, scars, 
other than the head, face, or neck, that are superficial and 
do not cause limited motion that are in an area or areas of 
144 square inches (929 square centimeters) or greater warrant 
a 10 percent disability rating. 67 Fed. Reg. 49,596 (July 31, 
2002).

The Board finds that the revised criteria under Diagnostic 
Code 7802 are substantially similar to the former criteria.  
A compensable rating under the new criteria for Diagnostic 
Code 7802 requires that the veteran have scars that are 
superficial and do not cause limited motion in an area of 144 
square inches or greater.  The old criteria requires second 
degree burn scars of an area or areas approximating one 
square foot, which amounts to the same area.  Because the 
veteran would not be afforded a greater benefit under the new 
criteria, and since the new criteria are not applicable prior 
to August 30, 2002 in any event, the present criteria will be 
applied below.      

1. Entitlement to an increased rating for residual burn 
scars of the face.

Factual background

The evidence of record includes the veteran's service medical 
records that reveal that the veteran was injured when a field 
stove blew up when he was trying to light it in July 1955.  
The veteran received extensive and diffuse first and second 
degree burns involving the face and the sides and anterior of 
the neck.  Service medical records indicate that the veteran 
received first and second degree burns over 18 percent of his 
body.  Most of the areas involved second degree burns.  In 
January 1956, the veteran was diagnosed with burn scars of 
the lower lip, and an excision of the scar on the lip was 
performed.  Service medical records dated in April 1956 
reveal that the veteran was diagnosed with a cicatrix of the 
lower lip due to a third degree burn.  An excision of the 
burn scar of the lip was performed.      

A May 1957 VA examination report reveals that the veteran had 
scars due to second degree burns on his face.  An excised 
scar due to third degree burns was noted on the lower lip.  

As noted in the Introduction above, by rating action dated in 
May 1957, service connection was granted for a facial scar, 
and a 10 percent disability rating was assigned.  Service 
connection was also granted for residuals of second degree 
burn scars of both arms, and a noncompensable disability 
rating was assigned.

Of record is a February 1965 VA hospital report.  On 
examination, the veteran had superficial scarring on the 
distal third of his nose.  The burn graft scar on his nose 
was excised, and a full thickness graft was taken from his 
right neck and applied.  Five days after the surgery, the 
veteran was found to have 100 percent take of the graft, and 
continued to do well.  There are no pertinent medical records 
for several 
Decades thereafter.

The veteran filed a claim for an increased rating in May 
1998.  Of record is the report of a July 1998 VA examination.  
The veteran reported that he had to have his nose "redone" 
[presumably referring to the 1965 procedure].  The examiner 
noted that the veteran had some disfiguring scars on his 
face.  With the exception of a very mild keloid formation 
from the scar on the nose, the facial scars were not 
described.    

Of record is an April 1999 independent medical evaluation of 
the veteran by S.M.L., M.D.  The veteran reported facial 
burns in July 1955 with surgical procedures relating to such 
burns.  He had no specific complaints relating to the burns.  
The burns themselves were not described.

At the June 2002 hearing before the undersigned Board Member, 
the veteran indicated that he was continuously losing skin 
from his ears.  He stated that he had skin discoloration from 
his burns.  He indicated that he had a scar on his lip that 
was a residual of a surgery performed in service.  He was 
able to demonstrate that he had full motion of his eyelids.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The RO has assigned a 10 percent evaluation to the veteran's 
service-connected residual burn scars of the face under the 
provisions of Diagnostic Code 7800 [disfiguring scars of the 
head, face, or neck]. This Diagnostic Code specifically 
pertains to the veteran's disability.  The veteran has not 
indicated any disagreement with the use of this Diagnostic 
Code.

Application of the schedular criteria

The Board has had the opportunity to see and speak with the 
veteran during the June 2002 personal hearing.  Also, 
unretouched photographs of the veteran's facial scars are of 
record.  On evaluation of those photographs, the veteran's 
scars do not appear to be severe or involve tissue loss.  
There was also no indication of marked discoloration or color 
contrast.  The scars did not appear to be completely 
disfiguring or exceptionally repugnant. Although there is a 
slightly disfiguring scar on the veteran's lower lip, there 
appeared to be no gross distortion or asymmetry of one 
feature or paired set of features.  In short, the veteran's 
service-connected scars appeared to be moderately 
disfiguring.

In applying the schedular criteria to the existing facts, the 
Board finds that the evidence of record does not demonstrate 
the requisite objective manifestations for a disability 
evaluation in excess of 10 percent under Diagnostic Code 
7800.  Although the veteran experiences obvious facial 
disfigurement, as indicated in the July 1998 VA examination 
report and the unretouched photographs, the evidence does not 
reflect that the veteran's facial scars are severe or are 
manifested by a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  

The Board notes that surgery was performed on the veteran's 
nose in February 1965.  However, it is important to point out 
that prior to the surgery, the veteran's nose scarring was 
described as being only superficial.  In addition, the recent 
evidence of record indicates that the veteran's nose scar is 
currently only moderately disfiguring, at worst.    

The veteran complained of a scar on his lip in the June 2002 
hearing.  The medical evidence and the Board's observations, 
however, do not indicate that this scar produces a marked and 
unsightly deformity of the lips.  The unretouched photographs 
show no more than a slight superficial scar on the veteran's 
lower lip.  In addition, although the veteran has complained 
of a loss of skin on his ear in the June 2002 hearing, there 
is no indication that his disability produces a marked and 
unsightly deformity of the auricles or eyelids.   The 
unretouched photographs indicate that the veteran's facial 
scarring is moderately disfiguring, at worst.      

Under the applicable diagnostic code, there is a note 
providing that when there is, in addition to tissue loss and 
cicatrization, marked discoloration, color contrast or the 
like, additional percentages may be added to that specified.  
See 38 C.F.R. § 4.118, Note.  In this case, although the 
veteran complained of tissue loss on his ear and marked 
discoloration in the June 2002 hearing, the July 1998 
examiner did not indicate that there was noted tissue loss, 
marked discoloration, or color contrast in addition to 
cicatrization.  While the unretouched photographs revealed 
scarring, they did not suggest any tissue loss, marked 
discoloration, or color contrast.

Although the Board has no reason to doubt that the veteran's 
facial scars cause him embarrassment, the objective level of 
disfigurement appears to be moderate, and this is reflected 
in the assigned 10 percent disability rating. 

Having reviewed the provisions of 38 C.F.R. § 4.118, the 
Board finds that the evidence does not warrant the assignment 
of a rating higher than 10 percent under a different 
Diagnostic Code.  The evidence does not indicate that the 
veteran has  third degree burn scars of an area or areas 
exceeding 12 square inches on his face.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note 1.  In fact, the service 
medical records indicate that most of the veteran's burns 
were second degree burns, not third degree burns.  Although 
the medical evidence indicates that the veteran had a scar on 
his lower lip due to a third degree burn, the unretouched 
photographs, as well as the medical evidence of record do not 
indicate that this scar was of an area exceeding 12 square 
inches.  Indeed, the area of the scar is quite small.  A 
rating under  38 C.F.R. § 4.118, Diagnostic Code 7801 [third 
degree burn scars] is therefore not warranted.  

In addition, the Board notes that the maximum rating 
available under Diagnostic Codes 7802 [second degree burn 
scars], 7803 [superficial, poorly nourished scars, with 
repeated ulceration], and 7804 [superficial scars, tender and 
painful on objective demonstration] is 10 percent.  Because 
the veteran's facial scar disability is already rated at 10 
percent under Diagnostic Code 7800, these Diagnostic Codes 
can afford the veteran no greater benefit.  In addition, the 
evidence does not indicate that the veteran's facial scarring 
causes any functional limitation, so assignment of a 
disability rating under Diagnostic Code 7805 [scars, other] 
is not warranted.

In short, the evidence reflects that the scarring of the 
veteran's face most appropriately objectively described as 
moderate.  Therefore, a disability evaluation in excess of 
the currently assigned 10 percent disability rating is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001).  

2.  Entitlement to an increased evaluation for residuals 
of second degree burn scars of the arms.

Factual background

As stated above, service medical records reveal that the 
veteran received extensive and diffuse first and second 
degree burns in July 1955.  With regard to the burns to the 
veteran's arms, the service medical records reveal that the 
veteran received first and second degree burns of the left 
arm, left hand, and right hand.  Most of the burns were 
second degree burns.  Splint thickness grafts were applied to 
the left arm from the left leg in July 1955.  The veteran was 
diagnosed with burn scars of the left arm in January 1956, 
and an excision of the scars of the left arm and forearm was 
performed.  In April 1956, the veteran was diagnosed with 
cicatrix of the skin of the left arm due to a third degree 
burn.  An excision of the left arm and wrist scars were 
performed.        

A May 1957 VA examination report reveals that second degree 
burn scars on the left arm, left wrist, and right arm were 
noted.    

A February 1965 VA hospital report reveals that the veteran's 
physical examination was entirely within normal limits, with 
the exception of grafts on the inner aspect of his left arm, 
including the forearm and hand.  No contractures or 
deformities were noted, and the veteran had full use of his 
arm and hand.    

The medical evidence of record includes a July 1998 VA 
examination, which indicates that the veteran had some 
noticeable disfiguring scars on his arms, and reported pain 
in that area.  He had a scar on the left arm secondary to 
surgery on the nose.  The veteran complained of pain, 
weakness, stiffness, and swelling in the wrists, elbows, and 
shoulders.  He also had some limitation of function.  The 
examiner suggested that these were associated with 
degenerative joint disease, not scarring.

At the April 1999 examination by S.M.L., M.D., the veteran's 
history of burns on both upper extremities was noted.   There 
was evidence of healed burns in the humerus region of his 
right upper extremities, and no evidence of joint contracture 
or loss of motion relating to the burns.  X-rays revealed 
degenerative changes of the veteran's bilateral wrists, 
elbows and shoulders.

A May 1999 VA examination report indicates that the veteran 
complained of pain and discomfort in the areas of his 
previously burned skin.  The veteran had a large flesh 
colored burn scar involving 50 percent of the left arm.  The 
burn scar was soft, with irregular texture.  There was no 
ulceration, and no inflammation was noted. The examiner noted 
that from the veteran's history, it sounded like the scar was 
due to both second and third degree burns.  When the examiner 
palpated the veteran's arm when he was distracted, no 
tenderness was noted. In a June 1999 addendum, the examiner 
noted that the veteran had, as stated, burn marks covering 
approximately 50 percent of his affected extremity.  The 
veteran had no elevation, depression, or keloid formation in 
his left arm.  The examiner noted that the veteran had 
obvious disfigurement in the areas where the burn occurred.      

At the June 2002 hearing before the undersigned Board Member, 
the veteran indicated that he had pain in his left arm, 
shoulder, fingers, and hands.  He also indicated that he had 
some keloids as well as some ulcers on his left arm.    

Analysis

Assignment of diagnostic code

The RO has assigned a noncompensable evaluation to the 
veteran's service-connected residuals of second degree burn 
scars to the upper extremities under the provisions of 
Diagnostic Code 7802 [scars, burns, second degree]. This 
Diagnostic Code specifically pertains to the veteran's 
disability.  As discussed elsewhere in this decision, there 
is evidence that the veteran sustained third degree burns 
along with second degree burns in 1955.  However, the 
evidence further indicates that the area of the third degree 
burns is minimal.  The veteran has not indicated any 
disagreement with the use of Diagnostic Code 7802.

Application of the Schedular Criteria

Unretouched photographs of the veteran's scars of the upper 
extremities reveal that the veteran has some disfiguring 
scarring on his left arm.  The Board additionally notes that 
the medical evidence clearly indicates that the veteran has 
second degree burn scars on his arms, the left arm in 
particular.  The evidence of record does not specifically 
indicate that the veteran experiences second degree burn 
scars of an area approximating one square foot.  However, it 
is important to note that the May 1999 VA examiner noted that 
the veteran's second degree burn scars involved 50 percent of 
his left arm, and described the scar as "large"-findings 
that would more nearly approximate a 10 percent rating under 
Diagnostic Code 7802.  The Board will therefore apply the 
provisions of 38 C.F.R. § 4.7 [where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating].  
A 10 percent disability rating is accordingly assigned for 
the veteran's service-connected residuals of second degree 
burn scars of the arms.  

A 10 percent rating is the maximum rating allowable under the 
former Diagnostic Code 7802.  Having reviewed the former 
provisions of 38 C.F.R. § 4.118, the Board finds that the 
evidence does not warrant the assignment of a rating in 
excess of 10 percent under a different Diagnostic Code.  

As stated above, a rating in excess of 10 percent under 
Diagnostic Code 7801 requires actual third degree scar burns 
of an area exceeding 12 square inches.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note 1.  Although a third 
degree burn scar on the left arm was noted one time in April 
1956, the service medical records clearly indicate that most 
of the burns that the veteran received were due to second 
degree burns, not third degree burns.  The medical evidence 
of record, specifically the May 1957 VA examination report, 
supports this finding as well.  In addition, while the May 
1999 VA examiner indicated that the veteran's left arm scar 
appeared to be from second and third degree burns, it is 
worth noting that this conclusion was apparently made based 
on the veteran's history only.  Therefore, the preponderance 
of the evidence indicates that the veteran's arm scarring was 
due to second degree burns, not third degree burns. Even 
assuming, however, that the veteran experiences third degree 
burn scars of the arms, the evidence of record does not 
suggest that the veteran has third degree burn scars of the 
arms to the extent that they encompass an area exceeding 12 
square inches.  As such, a rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7801 [third degree burn scars] is not 
warranted.  

In addition, the Board notes that the maximum rating 
available under the former Diagnostic Codes 7803 
[superficial, poorly nourished scars, with repeated 
ulceration] and 7804 [superficial scars, tender and painful 
on objective demonstration] is 10 percent.  As the veteran's 
second degree burn scars are already rated at 10 percent 
under Diagnostic Code 7802, these Diagnostic Codes can afford 
the veteran no greater benefit. 
Additionally, there is no medical evidence of record that 
indicates that the veteran's arm scarring causes any 
functional limitation.  The April 1999 VA examiner 
specifically noted that the veteran did not experience loss 
of motion or contractures related to his burn scars. Although 
July 1998 VA examiner suggested that the veteran experiences 
functional limitation in the upper extremities, this appeared 
to be due to  non service-connected degenerative joint 
disease, rather than due to his scarring.  The assignment of 
a disability rating under Diagnostic Code 7805 [scars, other] 
is accordingly not warranted. 

In short, the evidence reflects a large second degree burn 
scar of the left arm.  A 10 percent disability rating is 
therefore assigned. 

Conclusion

In summary, a disability rating in excess of 10 percent for 
the veteran's service-connected residual burn scars of the 
face is not warranted, for the reasons and bases described 
above.  A 10 percent disability rating for the veteran's 
service-connected residuals of second degree burn scars of 
the arms is warranted, for the reasons and bases described 
above, and the benefit sought on appeal is granted. 

Additional comment

In the March 2002 Statement of the case, the RO provided the 
veteran with the VA regulation pertaining to general rating 
considerations, 38 C.F.R. § 3.321 (2001).  This included 
§ 3.321(b), which pertains to extraschedular ratings.  
However, in the SOC and elsewhere in the record, the RO never 
actually considered the matter of referral of these issue for 
an extraschedular rating.  It further appears that the 
veteran has no in fact requested such consideration.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
Should the veteran wish the RO to consider the matter of 
referral under 38 C.F.R. § 3.321(b), he is free to contact 
the RO. 

ORDER

A disability evaluation greater than 10 percent for residual 
burn scars of the face is denied.

A 10 percent disability rating for residuals of second degree 
burn scars of the arms is granted, subject to the law and 
regulations governing awards of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

